DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites the limitation “aggressiveness of the abrasive sharpener”.   The term “aggressive” is not clearly defined by Claim 6 and examiner is unclear if the term is referring to the grit size of the abrasive sharpener or the pressure applied from the abrasive sharpener.  For purpose of examination, “aggressiveness” will be interpreted as pressure.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vivirito (2001/0049987) in view of Warne (9,751,182).
Regarding Claim 1, Vivirito teaches an apparatus for adjusting knife edge offset in a cutter toolhead (Ref. 10, Fig. 1), comprising: 
a cutter toolhead frame (Ref. 24, Fig. 2, [0026]); 
a knife (Ref. 26, Fig. 2, [0026]) moveably coupled to the cutter toolhead ([0026] describes reciprocating the knife in response to a command from the controller); 
an actuated arm (See annotated Fig. 2A below) moveably attached to the cutter toolhead frame ([0027] describes the sharpener to pivot into engagement with the blade); 
a computer controller (Ref. 20, Fig. 2) that controls movements of the knife and the actuated arm ([0026&0027] describe the controller commanding the movement of the knife and arm which holds the sharpener); 
an abrasive sharpener (Ref. 34, fig. 2A) moveably attached to the actuated arm and adapted to contact the knife ([0027]); and 
wherein the computer controller adjusts the movement of the knife and the actuated arm ([0026&0027] describe the controller commanding the movement of the knife and arm which holds the sharpener)
Vivirito fails to explicitly teach a sensor to determine a distance between the cutter toolhead frame and the actuated arm.  Warne teaches an apparatus with a cutting implement and sharpener and can be considered analogous art because it is within the same field of endeavor.  Warne further teaches a sensor (Ref. 54) adapted to determine a distance between the cutter toolhead frame and the actuated arm ([Col. 11, Lines 21-60] describe a proximity sensor to detect the position of the movement of the sharpening arm and distance between the cutter toolhead frame and actuated arm); 
And wherein the computer controller adjusts the movement of the knife and the actuated arm as a function of the distance determined by the sensor ([Col. 11, Lines 21-60] discuss the controller working with a sensor to adjust the knife and actuated arm holding the sharpener).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the computer controller, as taught by Vivitro, to work with the sensor, as taught by Warne, to provide more accurate information to better move the blade and sharpener for the best cutting experience.

    PNG
    media_image1.png
    533
    636
    media_image1.png
    Greyscale


Regarding Claim 2, Vivirito in view of Warne teaches the limitations of claim 1, as described above, and further teaches wherein the knife is a reciprocating knife ([0026] describes reciprocating the knife) and the abrasive sharpener includes two abrasive wheels (Ref. 36, [0027], Fig. 2A).

Regarding Claim 6, Vivirito in view of Warne teaches the limitations of claim 1, as described above, and further teaches wherein the computer controller adjusts aggressiveness of the abrasive sharpener to provide consistent material removal from the knife ([0027] describes the controller adjusting the wheels to contact the knife).  Using the teachings of Vivirito, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller to adjust the amount of pressure used to consistently remove material from the knife.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vivirito in view of Warne as applied to claims 1-2 and 6 above, and further in view of Gerber (4,991,481).
Regarding Claim 3, Vivirito in view of Warne teaches the limitations of claim 1, as described above, and further teaches wherein the two abrasive wheels include a first abrasive wheel (See Annotated Fig. 2A below) and a second abrasive wheel (See annotated Fig. 2a below).  
Vivirito in view of Warne fails to explicitly teach the abrasive wheels configured act as a probe in contact with the knife.  Gerber teaches an apparatus with a cutting edge and abrasive sharpener and can be considered analogous art because it is within the same field of endeavor.  Gerber teaches an abrasive grinder configured to act as a probe in contact with the knife ([Col. 5, Line 24-37] describes the wheels acting as a probe in contact with the knife and there is a sensor to probe if the blade has a certain amount of wear).  Therefore, it would have been obvious to one of ordinary skill in the art to configure the abrasive wheels, as taught by Vivirito in view of Warner, to act as a probe in contact with the knife, as taught by Gerber, to improve the sharpening of the knife and detect any imperfections in the knife.  

    PNG
    media_image2.png
    574
    545
    media_image2.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vivirito in view of Warne as applied to claims 1-2 and 6 above, and further in view of Gerber (4,133,235).
Regarding Claim 4, Vivirito in view of Warne teaches the limitations of claim 1, as described above, and teaches the computer controller to adjust the movement of the knife and the actuated arm [0026-0027].  Vivirito in view of Warne fails to explicitly teach the controller adjusting the movement of the knife and actuated arm to compensate for knife edge wear.  Gerber teaches wherein the computer controller adjusts the movement of the knife and the actuated arm to compensate for knife edge wear ([Col. 9, Line26-46] Fig. 10, teaches the controller adjusting movement of the knife based upon the cutting edge of the cutting blade).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the computer controller, as taught by Vivirito in view of Warne, to adjust the movements of the knife and actuated arm to compensate for knife edge wear, as taught by Gerber, to improve cutting and sharpening of the knife.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vivirito in view of Warne as applied to claims 1-2 and 6 above, and further in view of Belvederi (5,152,105).
Regarding Claim 5, Vivirito in view of Warne teaches the limitations of claim 1, as described above, and teaches a computer controller with sensors to detect certain features but fails to explicitly teach the controller determining when the knife requires replacement.  Belvederi teaches a sharpening apparatus for a blade and can be considered analogous art because it is within the same field of endeavor.  Belvederi teaches wherein the computer controller determines when the knife requires replacement ([Abstract&Col.4, Line 30-35] describes the knife being replaced when sensors determine when the blade is completely worn).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the controller, as taught by Vivirito in view of Warne, to determine with the knife requires replacement, as taught by Belvederi, to provide more functionality in ensuring accurate and precise cutting.  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vivirito (2001/0049987) in view of Warne (9,751,182) and Belvederi (5,152,105).
Regarding Claim 7, Vivirito teaches an apparatus for adjusting knife edge offset in a cutter toolhead (Ref. 10, Fig. 1), comprising: 
a cutter toolhead frame (Ref. 24, Fig. 2, [0026]); 
a knife (Ref. 26, Fig. 2, [0026]) moveably coupled to the cutter toolhead ([0026] describes reciprocating the knife in response to a command from the controller); 
an actuated arm (See annotated Fig. 2A below) moveably attached to the cutter toolhead frame ([0027] describes the sharpener to pivot into engagement with the blade); 
a computer controller (Ref. 20, Fig. 2) that controls movements of the knife and the actuated arm([0026&0027] describe the controller commanding the movement of the knife and arm which holds the sharpener); 
an abrasive sharpener (Ref. 34, fig. 2A) moveably attached to the actuated arm and adapted to contact the knife ([0027]); and 
wherein the computer controller adjusts the movement of the knife and the actuated arm ([0026&0027] describe the controller commanding the movement of the knife and arm which holds the sharpener)
	Vivirito fails to explicitly teach a sensor to determine a distance between the cutter toolhead frame and the actuated arm.  Warne teaches an apparatus with a cutting implement and sharpener and can be considered analogous art because it is within the same field of endeavor.  Warne further teaches a sensor (Ref. 54) adapted to determine a distance between the cutter toolhead frame and the actuated arm ([Col. 11, Lines 21-60] describe a proximity sensor to detect the position of the movement of the sharpening arm and distance between the cutter toolhead frame and actuated arm); 
And wherein the computer controller adjusts the movement of the knife and the actuated arm as a function of the distance determined by the sensor ([Col. 11, Lines 21-60] discuss the controller working with a sensor to adjust the knife and actuated arm holding the sharpener).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the computer controller, as taught by Vivirito, to work with the sensor, as taught by Warne, to provide more accurate information to better move the blade and sharpener for the best cutting experience.
	Vivirito in view of Warne fails to explicitly teach the controller determining when the knife requires replacement.  Belvederi teaches a sharpening apparatus for a blade and can be considered analogous art because it is within the same field of endeavor.  Belvederi teaches wherein the computer controller determines when the knife requires replacement ([Abstract&Col.4, Line 30-35] describes the knife being replaced when sensors determine when the blade is completely worn).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the controller, as taught by Vivirito in view of Warne, to determine with the knife requires replacement, as taught by Belvederi, to provide more functionality in ensuring accurate and precise cutting.  

    PNG
    media_image3.png
    533
    592
    media_image3.png
    Greyscale


Regarding Claim 8, Vivirito in view of Warne and Belvederi teaches the limitations of claim 7, as described above, and further teaches wherein the sensor produces an electrical signal directly related to the size of the distance between the cutter toolhead frame and the actuated arm, and is further adapted to measure the angle between the frame and the actuated arm ([Col. 11, Lines 21-60] describe a proximity sensor to detect the position of the movement of the sharpening arm and distance between the cutter toolhead frame and actuated arm).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the sensor produce an analog signal (electrical signal) because it is old and well known in the art that sensors produce some electric signal to send data to the controller. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vivirito in view of Warne and Belvederi as applied to claims 7-8 above, and further in view of Gerber (4,991,481).
Regarding Claim 9, Vivirito in view of Warne and Belvederi teaches the limitations of claim 7, as described above, and further teaches wherein the knife is a reciprocating knife ([0026] describes reciprocating the knife)and the abrasive sharpener includes two abrasive wheels (Ref. 36, [0027], Fig. 2A); 
wherein the two abrasive wheels include a first abrasive wheel (See Annotated Fig. 2A below) and a second abrasive wheel (See annotated Fig. 2a below); and 
wherein the first abrasive wheel and second abrasive wheel sharpen the knife when in an engaged position ([0027] describes a knife sharpener that includes two grinding wheels pivoting into engagement with the knife to sharpen the blade).
Vivirito in view of Warne and Belvederi fails to explicitly teach the abrasive wheels configured act as a probe in contact with the knife.  Gerber teaches an apparatus with a cutting edge and abrasive sharpener and can be considered analogous art because it is within the same field of endeavor.  Gerber teaches an abrasive grinder configured to act as a probe in contact with the knife ([Col. 5, Line 24-37] describes the wheels acting as a probe in contact with the knife and there is a sensor to probe if the blade has a certain amount of wear).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the abrasive wheels, as taught by Vivirito in view of Warne and Belvederi, to act as a probe in contact with the knife, as taught by Gerber, to improve the sharpening of the knife and detect any imperfections in the knife.  

    PNG
    media_image2.png
    574
    545
    media_image2.png
    Greyscale


Regarding Claim 10, Vivirito in view of Warne and Belvederi teaches the limitations of claim 9, as described above, and further teaches wherein the first abrasive wheel and second abrasive wheel are stored when in a disengaged position (Fig. 2A, [0027] describe and show the wheels in the disengaged position and will be actuated to engage).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vivirito in view of Warne and Belvederi as applied to claims 7-8 above, and further in view of Morita (5,573,442).
Regarding Claim 11, Vivirito in view of Warne and Belvederi teaches the limitations of claim 7, as described above, but fails to explicitly teach wherein the computer controller determines when a new knife has been installed.  Morita teaches an apparatus with a cutting edge and abrasive sharpener and can be considered analogous art because it is within the same field of endeavor.  Morita further teaches wherein the computer controller determines when a new knife has been installed ([Col.1, Line 55-67] [Col.2, Line 1-2] teaches a controller determining if a knife replacement has been inputted and storing data based upon the blade).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller, as taught by Vivirito in view of Warne and Belvederi, to determine if a new knife has been installed, as taught by Morita, to ensure proper adjustments to the cutting performance and improving cutting performed by the apparatus.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stein (2015/0082957), Kolchin (8,915,766), Anderson (2012/0156964) and Kuchta (5,609,082) teaches apparatus for sharpening a cutting blade and can be considered analogous art because it is within the same field of endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723